J-S22015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LLOYD RICHARDSON                        :
                                         :
                   Appellant             :   No. 1482 EDA 2021

            Appeal from the PCRA Order Entered June 17, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002838-2016

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LLOYD RICHARDSON                        :
                                         :
                   Appellant             :   No. 1483 EDA 2021

            Appeal from the PCRA Order Entered June 17, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002839-2016


BEFORE: BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY BOWES, J.:                              FILED JULY 27, 2022

      Lloyd Richardson appeals from the June 17, 2021 order dismissing his

petition for relief pursuant to the Post-Conviction Relief Act (“PCRA”), which

was filed in the above-captioned cases. We affirm.

      The PCRA court has authored the following apt summation of the factual

and procedural history of this case:
J-S22015-22


     On December 31, 2015, around 4:19 p.m., police officers
     responded to a radio call for a person shooting a gun on the 4000
     block of North Seventh Street in Philadelphia. Upon arrival, police
     observed a victim, later identified as Joanna Colon, suffering from
     gunshot wounds to her face, neck, and shoulders. Police also
     observed a second victim, Maria Del Carmen Ramos (Ms. Colon’s
     mother), suffering from gunshot wounds to her right shoulder.
     Both victims positively identified Appellant as the assailant and
     reported that they knew him as their neighbor.

     While the victims were transported to the hospital, the police were
     directed to the property at 4433 North Seventh Street by a man
     who identified his son, Appellant, as the individual who shot the
     two women. Appellant’s father also informed the officers that
     Appellant was currently inside the North Seventh Street residence.
     Officers were met by an additional witness, Angelita Pagan, who
     identified Appellant (her husband) as the gunman.             [She]
     explained that Appellant thought his two victims were “someone
     else.”

     Police went to the North Seventh Street property, where they
     recovered a 12-gauge Smith & Wesson shotgun, a brown rifle bag,
     and several spent shell casings. Police observed Appellant sitting
     inside the living room of the property and immediately arrested
     him. It was later determined that Appellant was ineligible to
     possess a firearm at the time of the underlying criminal episode,
     due to a prior conviction for possession with intent to distribute.

     Based on these facts, on April 11, 2017, Appellant entered a non-
     negotiated guilty plea to [one count of attempted murder and one
     count of person not to possess a firearm at CP-51-CR-0002838-
     2016 (“Docket 2838”) and one count of attempted murder at CP-
     51-CR-0002839-2016 (“Docket 2839”)].            Sentencing was
     deferred for the preparation of a presentence investigation report
     (“PSI”) and mental health evaluation.

     At Appellant’s sentencing hearing on September 8, 2017, defense
     counsel presented the testimony of Allan M. Tepper, J.D., Psy.D.,
     who testified that after evaluating Appellant and reviewing his
     record, he believed Appellant suffered from intermittent periods
     of “regressed” and “psychotic” psychological states. Dr. Tepper
     also opined that Appellant suffered from post-traumatic stress
     disorder, due to an incident in 2013 when Appellant was robbed
     and shot as he was sitting in his vehicle. Dr. Tepper also authored

                                    -2-
J-S22015-22


     a report, in which he opined that on the day of the underlying
     incident, “[Appellant] was functioning in a regressed psychological
     state. He was experiencing severe feelings of suspicion and
     paranoia, and he was under the mistaken belief that individuals
     were coming to his home to harm or kill him.” Despite these
     diagnoses, Dr. Tepper did not conclude that Appellant was legally
     insane or “mentally ill,” within the meaning of Pennsylvania’s
     mental illness statute. See 18 Pa.C.S. § 314[; see also N.T.
     Sentencing, 9/8/17, at 30.]

     The trial court considered Dr. Tepper’s testimony and determined
     that Appellant’s mental health concerns warranted a mitigated
     sentence. Accordingly, [the trial court] sentenced Appellant to an
     aggregate term of twenty to forty [years of] incarceration (rather
     than the already mitigated term of thirty to sixty years suggested
     by the Commonwealth). The trial court also ordered Appellant to
     undergo mental health treatment.

     On September 15, 2017, Appellant filed a post-sentence motion
     asking the trial court to reconsider his sentence. On November
     21, 2017, the trial court denied Appellant’s motion as it related to
     Docket 2838. However, it reduced Appellant’s sentence under
     Docket 2839 to fifteen to thirty [years of] confinement, thereby
     reducing his aggregate sentence to eighteen and one-half to
     thirty-seven years of confinement.

PCRA Court Opinion, 9/20/21, at 1-3 (cleaned up).

     Thereafter, this Court affirmed Appellant’s judgment of sentence and

our Supreme Court denied allowance of appeal from that holding.             See

Commonwealth v. Richardson, 215 A.3d 629 (Pa.Super. 2019) (non-

precedential decision at 3), appeal denied, 217 A.3d 192 (Pa. 2019).

     Appellant filed a timely pro se PCRA petition at both dockets.         PCRA

counsel was appointed to represent Appellant and an amended petition was

filed on his behalf. In pertinent part, Appellant’s amended petition asserted

that Appellant’s plea counsel was ineffective for advising Appellant to plead


                                    -3-
J-S22015-22


guilty instead of advising Appellant to plead “guilty but mentally ill” (“GBMI”)

pursuant to 18 Pa.C.S. § 314(b). See Amended PCRA Petition, 12/5/20, at

¶ 9 (“[Plea] counsel failed to provide effective assistance of counsel by failing

to advise [Appellant] to plead [GBMI] instead of entering an open guilty

plea.”). Specifically, Appellant averred that his guilty pleas were “unlawfully

induced based on counsel’s ineffectiveness.” Id. at ¶ 10.

      The PCRA court filed notice of its intent to dismiss Appellant’s petition

without a hearing pursuant to Pa.R.Crim.P. 907. After receiving no response,

the PCRA court dismissed the petition. See Order, 6/17/21, at 1.

      Appellant filed timely notices of appeal at each docket. Both Appellant

and the PCRA court have complied with their respective obligations pursuant

to Pa.R.A.P. 1925. On October 25, 2021, this Court consolidated the appeals

sua sponte pursuant to Pa.R.A.P. 513.

      Appellant has raised four issues for our consideration:

      1. Whether the PCRA court erred by dismissing the PCRA petition
      when clear and convincing evidence was presented to establish
      that trial counsel was ineffective for failing to advise Appellant to
      plead [GBMI] instead of entering an open guilty plea?

      2. Whether the PCRA court erred by dismissing the PCRA petition
      when clear and convincing evidence was presented to establish
      violations of Appellant’s constitutional rights under the United
      States and Pennsylvania Constitutions?

      3. Whether the PCRA court erred by dismissing the PCRA petition
      when clear and convincing evidence was presented to establish
      that trial counsel’s ineffectiveness was the causal nexus of
      Appellant’s unlawfully induced guilty pleas?




                                      -4-
J-S22015-22


      4. Whether the PCRA court erred by failing to grant an evidentiary
      hearing?

Appellant’s brief at 8 (cleaned up).     Although presented as four separate

questions, Appellant has raised only two distinct claims, namely that the PCRA

court erred by: (1) denying Appellant’s claim that ineffective assistance of

counsel unlawfully induced him to enter a guilty plea; and (2) dismissing

Appellant’s petition without an evidentiary hearing.     We will address these

issues in turn, beginning with the alleged ineffectiveness.

      In reviewing the propriety of an order denying PCRA relief, “our standard

of review calls for us to determine whether the ruling of the PCRA court is

supported by the record and free of legal error.”          Commonwealth v.

Wharton, 263 A.3d 561, 567 (Pa. 2021).            Here, Appellant’s claims are

predicated upon plea counsel’s alleged ineffectiveness. Where a defendant

enters his plea on advice of counsel, the voluntariness of the plea depends on

whether counsel’s advice was within the range of competence demanded of

criminal attorneys. See Commonwealth v. Kelley, 136 A.3d 1007, 1013

(Pa.Super. 2016). Accordingly,

      [t]he standard for post-sentence withdrawal of guilty pleas
      dovetails with the arguable merit/prejudice requirements for relief
      based on a claim of ineffective assistance of plea counsel, ... under
      which the defendant must show that counsel's deficient
      stewardship resulted in a manifest injustice, for example, by
      facilitating entry of an unknowing, involuntary, or unintelligent
      plea. This standard is equivalent to the “manifest injustice”
      standard applicable to all post-sentence motions to withdraw a
      guilty plea.




                                      -5-
J-S22015-22


Id.   Thus, Pennsylvania law provides that “[a] defendant is permitted to

withdraw his guilty plea under the PCRA if ineffective assistance of counsel

caused   the   defendant     to   enter   an   involuntary   plea   of   guilty.”

Commonwealth v. Rathfon, 899 A.2d 365, 369 (Pa.Super. 2006).

      Counsel is presumed to be effective and a PCRA petitioner bears the

burden of proving otherwise. See Commonwealth v. Flor, 259 A.3d 891,

902 (Pa. 2021). In order to prevail on such a claim in the context of a guilty

plea, Appellant must prove that counsel’s advice was outside “the range of

competence demanded of attorneys in criminal cases,” such that the plea was

involuntary.    Commonwealth v. Velazquez, 216 A.3d 1146, 1150

(Pa.Super. 2019) (cleaned up).       Appellant must also prove prejudice by

demonstrating “there is a reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty[.]” Id. Where a claim of ineffectiveness is

predicated upon a failure to advise a client to plead GBMI, the petitioner must

also establish, inter alia, that the court would have accepted a GBMI plea.

See Commonwealth v. Andrews, 158 A.3d 1260, 1266 (Pa.Super. 2017);

see also Commonwealth v. Steckley, 128 A.3d 826, 832 (Pa.Super. 2015)

(“[A] post-conviction petitioner seeking relief on the basis that ineffective

assistance of counsel caused him to reject a guilty plea must demonstrate . . .

a reasonable probability that . . . the court would have accepted its terms[.]”).

      The statute governing GBMI pleas provides as follows:

      (b) Plea of guilty but mentally ill.--A person who waives his
      right to trial may plead guilty but mentally ill. No plea of guilty

                                      -6-
J-S22015-22


      but mentally ill may be accepted by the trial judge until he has
      examined all reports prepared pursuant to the Rules of Criminal
      Procedure, has held a hearing on the sole issue of the defendant's
      mental illness at which either party may present evidence and is
      satisfied that the defendant was mentally ill at the time of the
      offense to which the plea is entered. If the trial judge refuses to
      accept a plea of guilty but mentally ill, the defendant shall be
      permitted to withdraw his plea. A defendant whose plea is not
      accepted by the court shall be entitled to a jury trial, except that
      if a defendant subsequently waives his right to a jury trial, the
      judge who presided at the hearing on mental illness shall not
      preside at the trial.

      (c) Definitions.--For the purposes of this section and 42 Pa.C.S.
      § 9727 (relating to disposition of persons found guilty but mentally
      ill):

         (1) “Mentally ill.” One who as a result of mental disease
         or defect, lacks substantial capacity either to appreciate the
         wrongfulness of his conduct or to conform his conduct to the
         requirements of the law.

         (2) “Legal insanity.” At the time of the commission of the
         act, the defendant was laboring under such a defect of
         reason, from disease of the mind, as not to know the nature
         and quality of the act he was doing or, if he did know it, that
         he did not know he was doing what was wrong.

18 Pa.C.S. § 314(b)-(c)(1).

      The definitions of “mentally ill” and “legal insanity” are not legally

coextensive. Specifically, “[o]ur courts have differentiated mental illness from

legal insanity by distinguishing between the appreciation of wrongfulness

factor under the mentally ill definition and the lack of knowledge of

wrongfulness aspects of the legal insanity definition.”     Commonwealth v.

Andre, 17 A.3d 951, 961-62 (Pa.Super. 2011). In basic terms, individuals

who are mentally ill are sick but remain criminally responsible for their actions.


                                      -7-
J-S22015-22


See Commonwealth v. Trill, 543 A.2d 1106, 1123 (Pa.Super. 1988). Those

adjudged to be legally insane are “laboring under a defect of reason so grave

as not to have known the nature and quality of the acts” such that they were

“incapable of forming the intent necessary to impose criminal liability.” Id.

       Based on our review of this case law, it is clear that the court would

have been required to conclude that Appellant lacked “substantial capacity to

appreciate the wrongfulness of his conduct” at the time of his offenses in order

to accept a potential GBMI plea.1 Accord 18 Pa.C.S. § 314(b) (“No plea of

[GBMI] may be accepted by the trial judge . . . is satisfied that the defendant

was mentally ill at the time of the offense to which the plea is

entered.”(emphasis added)). In relevant part, Appellant asserts that the court

could have concluded that he was mentally ill within the meaning of § 314(b)

upon the opinions of Dr. Tepper, alone. See Appellant’s brief at 18 (“The

court could conclude from the report of Dr. Tepper that [A]ppellant did indeed

lack the substantial capacity to appreciate the wrongfulness of his conduct or

to conform his conduct to the requirements of the law.”). We disagree.




____________________________________________


1 Had such a tact been successful, Appellant would still have been subject to
the same potential penalties as if he had been convicted or simply pleaded
guilty. See 42 Pa.C.S. § 9727(a) (“A defendant . . . whose plea of [GBMI] is
accepted . . . may have any sentence imposed on him which may lawfully be
imposed on any defendant convicted of the same offense.”). However, this
statute would require that Appellant receive “treatment as is psychiatrically or
psychologically indicated” for his particular illness. 42 Pa.C.S. § 9727(b)(1).

                                           -8-
J-S22015-22


      During his testimony at Appellant’s sentencing, Dr. Tepper explicitly

stated that he could not conclude that Appellant was legally insane but

offered no explicit opinion as to whether Appellant was mentally ill. See N.T.

Sentencing, 9/8/17, at 30 (“I was asked could I give an opinion whether he

was legally insane at the time of the incident, and I said I could not give that

opinion.   I mean, that was my role.” (emphasis added)).         Similarly, Dr.

Tepper’s written report offers no particular opinion as to whether Appellant

was mentally ill at the time of the underlying offenses. See Amended PCRA

Petition, 12/5/20, at Exhibit A.    To the extent Appellant relies upon Dr.

Tepper’s testimony as the substantive basis of his argument, he appears to

have misapprehended the basic nature of his testimony.

      Nonetheless, we note that Dr. Tepper did testify and opine extensively

in the trial court concerning Appellant’s mental health, state of mind, and

relevant medical history. Id.; see also N.T. Sentencing, 9/8/17, at 7-33.

Considering this evidence in the context of the arguments presented in

Appellant’s amended PCRA petition, the same court that presided over

Appellant’s sentencing expressly indicated that it would not have accepted a

plea of GBMI in this matter. See PCRA Court Opinion, 9/20/21, at 12 (“[T]his

court is not convinced that it would have determined [Appellant] was ‘mentally

ill,’ within the meaning of 18 Pa.C.S.A. § 314.”). Appellant does not assert

that any additional relevant evidence exists that would support the necessary

finding of mental illness pursuant to § 314(b).


                                     -9-
J-S22015-22


      Based on the foregoing, Appellant cannot establish that the trial court

would have accepted a GBMI plea in his case.          Consequently, he cannot

succeed upon his ineffectiveness claim.       See Andrews, supra at 1266;

Steckley, supra at 832. Therefore, we discern no error of law or abuse of

discretion in the PCRA court’s denial of Appellant’s petition.

      In his remaining issue, Appellant asserts that the PCRA court erred by

declining to hold an evidentiary hearing. Pursuant to Rule 907, the PCRA court

may adjudicate a petition for post-conviction relief without a hearing if it

concludes that “there are no genuine issues concerning any material fact” such

that the defendant is not entitled to PCRA relief. Pa.R.Crim.P. 907(1); see

also Commonwealth v. Harris, 852 A.2d 1168, 1180 (Pa.Super. 2004)

(same). In order to obtain reversal of a PCRA court’s decision to dismiss a

petition without a hearing, “an appellant must show that he raise a genuine

issue of fact which, if resolved in his favor, would have entitled him to relief,

or that the court otherwise abused its discretion in denying a hearing.”

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014).

      Although Appellant argues that the PCRA court should have held an

evidentiary hearing, he does not identify any specific issues of material fact

that require further elucidation. See Appellant’s brief at 19 (asserting baldly

that “[t]he claims were legitimate, based on fact and supported by legal

precedent”). After reviewing the underlying claim of ineffectiveness above,

we can identify no outstanding factual issues that would warrant a hearing in


                                     - 10 -
J-S22015-22


light of the lower court’s rejection of Appellant’s arguments pursuant to 18

Pa.C.S. § 314(b). Thus, we discern no error of law or abuse of discretion in

the PCRA court’s dismissal of Appellant’s petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2022




                                    - 11 -